DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted April 6, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claim 27 has been amended.
2.	Claims 27, 40 and 41 are pending in the application.

Previous Claim Rejections - 35 USC § 112(a)
3.	Claims 27, 40 and 41 were previously rejected under 35 U.S.C. 112(a), because the specification, as lacking enablement regarding the treatment of cancer. 
	Upon further consideration of Applicant’s persuasive arguments and in view of the amendments to claim 27 to limit the cancer(s) to be treated to colon, breast, cervical, and lung carcinoma, the previous enablement rejection is overcome and is withdrawn.
	 
Previous Claim Rejections - 35 USC § 112(b)
4.	Claims 27, 40 and 41 were previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention, regarding the recitations of “increased endo-exonuclease activity,” how the targeted activity to be compared is monitored/measured, the limitation “normal human cells,” and the meaning of the recitation of “using a compound.”
	Upon further consideration of Applicant’s persuasive arguments and in view of the amendments to claim 27, the previous indefiniteness rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
5.	Claims 27, 40 and 41 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ferroni et al (Il Farmaco 1991).
	Upon further consideration of Applicant’s persuasive arguments and in view of the amendments to claim 27, wherein the cancer(s) to be treated are limited to colon, breast, cervical, and lung carcinoma, the previous obviousness rejection is overcome and is withdrawn.
 However, upon further consideration, a new ground(s) of rejection is made, please see below.
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 27, 40 and 41 remain previously rejected under 35 U.S.C. 103 as being unpatentable over Ferroni et al (Il Pharmaco 1991).
	Claim 27 is directed to a method of treating one or more of colon cancer, breast cancer, cervical cancer, and lung carcinoma via inhibition of endo-exonuclease activity, by administering a compound of the following formula:

    PNG
    media_image1.png
    138
    420
    media_image1.png
    Greyscale
.  Claims 40 and 41 limit the compound to be administered.
	
	Ferroni et al teach the antiproliferative activity of di-benzamidine compounds, in particular a compound of formula II (see Chart 1 on page 1313):

    PNG
    media_image2.png
    157
    238
    media_image2.png
    Greyscale
   wherein “R” is –NH-C3H7  (i. e. aminopropyl), specifically Compound IIb (see Table II on page 1315):  

    PNG
    media_image3.png
    82
    432
    media_image3.png
    Greyscale
 wherein “R” is –NH-propyl, which corresponds to a compound of the formula of instant claim 27 wherein R5 is loweralkyl comprised of 3 carbon atoms (Compound IIb is an isomer of Applicant’s instant N,N-bisisopropyl triamidine, i.e. Compound IIb defines “R” as n-propyl groups, corresponding to the claimed “R1” and “R2” which are defined as isopropyl groups). 
	Ferroni et al teach the in vitro antiproliferative activity of Compound IIb (see Table VI, wherein IIb is effective in selectively killing leukemia cells in vitro), and suggest the use of compounds of formula II for treating other types of cancer/ tumors, i.e.“[s]ince N-substituted bis-benzamidines II display antiproliferative activity…we propose that these compounds could be of interest for in vivo treatment of tumor bearing animals,” (see second to last paragraph at page 1319), but do not explicitly disclose wherein the tumor or cancer is colon cancer, breast cancer, cervical cancer, and lung carcinoma. 
	Yet, based on the teaching of Ferroni et al which is not limited to leukemia, i.e. “[t]aken together these data indicate that some N-substituted polybenzamidines could be of interest for experimental anti-tumor therapy,” (see Summary on page 1311), one skilled in the art would be motivated to try administering the known “Compound IIb” 
	The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the endo-exonuclease inhibitory activity of Compound IIb is considered a latent property of the compound disclosed by Ferroni et al for its antiproliferative effects on tumors/ cancer, and Applicant’s alleged unexpected result does not confer patentability. Specifically, one of ordinary skill in the art would expect the anticancer effect identified by Ferroni et al to be present in the known drug Compound IIb. By virtue of administering Compound IIb, Ferroni et al suggests the utility of the treatment of tumors/cancer.
	Regarding the isopropyl vs. propyl groups corresponding to the “R1” and “R2” substituents, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  One of ordinary skill in the art would expect that two compounds having such similarity in chemical structure would share the same function, i.e. antiproliferative activity, and would be motivated to employ the instantly claimed compound with the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore one of ordinary skill in the art would expect that homologous compounds, having such similarity in chemical structure, would share the same function, i.e. antiproliferative activity, and would be motivated to employ the instantly claimed compound with the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
	Therefore one of ordinary skill in the art would have been guided by the prior art to use the invention as claimed in the treatment of cancer, with a reasonable expectation of success.  
Applicant’s Response
8.	Applicant traverses the obviousness rejection, arguing that Ferroni et al is silent with respect to inhibition of tumor growth by targeting the endo-exonuclease. Applicant contends that “Compound IIb” defines the R-group as propyl, and not isopropyl. Applicant alleges that Ferroni et al only describes inhibition of human leukemic cells, and is silent regarding treating other types of cancer, i.e. “[d]ue to the different pathologies between different types of cancer, it is respectfully submitted that it would not have been obvious to the skilled person that inhibition of human leukemic cells through use of the compounds described in Ferroni would signify that any of the .

Response to Arguments
9.	Applicant's arguments have been fully considered but they are not persuasive. 
	In response to Applicant's argument that Ferroni et al do not teach inhibition of endo-exonuclease activity, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	As stated above, Ferroni et al teach the in vitro antiproliferative activity of Compound IIb and suggest the use of compounds of formula II for treating other types of cancer/ tumors, i.e. “[s]ince N-substituted bis-benzamidines II display antiproliferative activity… we propose that these compounds could be of interest for in vivo treatment of tumor bearing animals,” (see second to last paragraph at page 1319).  Since Ferroni et al have not limited the serine proteinase inhibitory activity of their N-substituted bis-benzamidines to the treatment of leukemia (i.e. “ these data indicate that some N-substituted polybenzamidines could be of interest for experimental antitumor therapy, since are likely to retain low side effects due to alteration of proteinase activity,” see under “Summary”), one would expect that targeting serine proteinases would have antiproliferative effects in other tumors/ cancers.
	Applicant demonstrates unexpected synergistic anti-cancer activity of one N-substituted bis-benzamidine of the formula of claim 27 (i.e. MTDX101) when combined with known chemotherapeutic agents against a lung carcinoma cell line, colon cancer prima facie case of obviousness, In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art and provided factual evidence which establishes unexpected results of the claimed invention. However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness, since the unexpected anticancer activity exhibited in Tables 3-5 is a result of the administration of MTDX101 in combination with Iniparib, Veliparib, or Olaparib.
	According to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."


Conclusion
10.	Claims 27, 40 and 41 are pending in the application, and all claims are rejected.  No claim is presently allowable.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        April 27, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611